DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 10 is new.
Claims 1-10 are pending and have been examined.
This action is in reply to the papers filed on 03/15/2021.
Amendment
The present Office Action is based upon the original patent application filed on 03/04/2019 as modified by the amendment filed on 03/15/2021.
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/04/2019, has/have been considered by the Examiner and made of record in the application file.
Specification
Replacement abstract filed 03/15/2021 is OK TO ENTER. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a user attribute estimation system based on IP address.
Claim 1 recites [a] user attribute estimation system based on an IP address, comprising: an IP address attribute information acquisition unit that acquires and stored a plurality of IP address attribute information groups, in which an IP address is associated with attribute information specifiable based on the IP address, from a first database in which the IP address attribute information is stored as history information together with date and time information, each of the IP address attribute information groups identifying a region where the user terminal using the IP address is present; a user identifier attribute information acquisition unit that acquires and store a plurality of user identifier attribute information groups, in which a user identifier acquired when a user terminal accesses a website is associated with an IP address and browsing related information acquired through access to the website, from a second database in which each of the user identifier attribute information groups is stored as history information together with date and time information; a database integration unit that: identifies matching pairs of individual IP address attribute information groups and individual user identifier attribute information groups from a matching IP address and a matching date and time information; creates, in a third database and for each matching pair, a combined group with information from the individual IP address attribute information group and matching user identifier attribute information groups, the combined groups being indexed by the IP address and the date and time information; and a user attribute estimation unit that estimates an attribute of the user based on information stored in the third database obtained by the integration of the database integration unit, the estimate being calculated from information in at least one of the combination groups, the information being partially first content from the IP address attribute information groups and partially second content from the user identifier attribute information groups; wherein each of the 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A user attribute estimation system based on an IP address, comprising:

No additional elements are positively claimed.
an IP address attribute information acquisition unit that acquires and stored a plurality of IP address attribute information groups, in which an IP address is associated with attribute information specifiable based on the IP address, from a first database in which the IP address attribute information is stored as history information together with date and time information, each of the IP address attribute information groups identifying a region where the user terminal using the IP address is present; 
This limitation includes the step of an IP address attribute information acquisition unit that acquires and stored a plurality of IP address attribute information groups, in which an IP address is associated with attribute information specifiable based on the IP address, from a first database in which the IP address attribute information is stored as history information together with date and time information, each of the IP address attribute information groups identifying a region where the user terminal using the IP address is present. 
But for the database this limitation is directed to storing, receiving / transmitting, and organizing known information in order to facilitate a user attribute estimation system based on IP address which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
from a first database in which the IP address attribute information is stored…
a user identifier attribute information acquisition unit that acquires and store a plurality of user identifier attribute information groups, in which a user identifier acquired when a user terminal accesses a website is associated with an IP address and browsing related information acquired through access to the website, from a second database in which each of the user identifier attribute information groups is stored as history information together with date and time information; a database integration unit that:
This limitation includes the step of a user identifier attribute information acquisition unit that acquires and store a plurality of user identifier attribute information groups, in which a user identifier acquired when a user terminal accesses a website is associated with an IP address and browsing related information acquired through access to the website, from a second database in which each of the user identifier attribute information groups is stored as history information together with date and time information; a database integration unit that… 
But for the database and user terminal, this limitation is directed to storing, receiving / transmitting, and organizing known information in order to facilitate a user attribute estimation system based on IP address which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
user terminal accesses a website is associated with an IP address …, from a second database in which each of the user identifier attribute information groups is stored …; a database integration unit that
identifies matching pairs of individual IP address attribute information groups and individual user identifier attribute information groups from a matching IP address and a matching date and time information; 

This limitation includes the step of identifies matching pairs of individual IP address attribute information groups and individual user identifier attribute information groups from a matching IP address and a matching date and time information. 
No additional elements are positively claimed.
This limitation is directed to organizing/matching known information in order to facilitate a user attribute estimation system based on IP address which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
creates, in a third database and for each matching pair, a combined group with information from the individual IP address attribute information group and matching user identifier attribute information groups, the combined groups being indexed by the IP address and the date and time information; and 
This limitation includes the step of creates, in a third database and for each matching pair, a combined group with information from the individual IP address attribute information group and matching user identifier attribute information groups, the combined groups being indexed by the IP address and the date and time information. 
But for the database this limitation is directed to storing and organizing known information in order to facilitate a user attribute estimation system based on IP address which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
creates, in a third database …
a user attribute estimation unit that estimates an attribute of the user based on information stored in the third database obtained by the integration of the database integration unit, the estimate being calculated from information in at least one of the combination groups, the information being partially first content from the IP address attribute information groups and partially second content from the user identifier attribute information groups;

This limitation includes the step of a user attribute estimation unit that estimates an attribute of the user based on information stored in the third database obtained by the integration of the database integration unit, the estimate being calculated from information in at least one of the combination groups, the information being partially first content from the IP address attribute information groups and partially second content from the user identifier attribute information groups.  
But for the database this limitation is directed to storing and organizing known information in order to facilitate a user attribute estimation system based on IP address which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
… third database obtained by the integration of the database integration unit, …
wherein each of the plurality of IP address attribute information groups and each of the plurality of user identifier attribute information groups contain insufficient information for the user attribute estimation unit to estimates an attribute of the user. 
This limitation includes the step of wherein each of the plurality of IP address attribute information groups and each of the plurality of user identifier attribute information groups contain insufficient information for the user attribute estimation unit to estimates an attribute of the user.
No additional elements are positively claimed.
This limitation is directed to analyzing known information in order to facilitate a user attribute estimation system based on IP address which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, transmitting, storing, analyzing, and organizing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to transmit, store, and organize data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer transmits, stores, and organizes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 2-10 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 

Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims integrating known data. It is possible for a human to manually integrate or organize IP address attribute information with user identifier attribute information. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a user attribute estimation system based on IP address. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Prior-art rejections withdrawn
Claims 1-10 cannot be rejected with prior-art. Per Applicants’ amendments/arguments, the rejections are withdrawn. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
Examiner’s Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-10, on page(s) 9-11 of Applicant’s Remarks (dated 03/15/2021), Applicants traverse the 35 USC §101 rejections arguing the following: the claims methodology recites a computer technical solution to a computer technical problem (Enfish – specific improvement to the way computers operate).
Applicant’s claimed invention and the claim set from Enfish are distinguished.  The invention in Enfish had to do with a self-referential table.  The invention was considered to be wholly new way of organizing data.  The difference from this and many of the other data organizing cases that have been found abstract, is that Enfish is not using conventional and well-known methods of organizing the data (such as Microsoft Access or Oracle), it is essentially a new way of performing the database management system itself.  Whereas most data organizing cases that have been found to be abstract are simply using the known database management systems but organizing particular or proprietary data.  With respect to Applicant’s invention, Applicant is not claiming a new way to receive user information, a new way for the computer to process the determination calculations, or a new way to transmit data to users.  Applicant is claiming all the known and conventional means of doing these things, and simply using those known means to receive, determine, and transmit its particular data. Essentially, Applicant is merely matching and combining known data stored in different databases. This does not improve or change how a computer works.
As a result, the claims remain rejected for lack of subject matter eligibility under 35 USC §101 as discussed above and herein.

THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dworkin et al. 2008/0243634 [0049] Website hits are a measurement of the number of times the website 110 is visited by users 140. A website hit may comprise a request for a file made by a user's 140 browser. Every time a webpage on the website 110 is viewed, a user's 140 browser requests files from the first server 100. Server connections are a count of connections made to a server. A record of the website's 110 received hits and/or server connections are automatically created and saved in a "server log," which may comprise a log file that may be automatically generated and stored by the first server 100 of its activity. The server log may store a history of webpage requests and information about each request, such as client IP address, request date and time, page requested, HTTP code, etc. The website usage parameter may comprise either cumulative website hits or website hits per a period of time (e.g., website hits per hour).

Kim 2015/0112792 [0056 – estimate an attribute such as a user profile] In addition, the server 30 may analyze the action plans matched with the user certification information stored in the action DB 21, and recognize a life pattern of the user corresponding to the user certification information, and estimate and generate the unique attribute (for example, user profile excluding personal data) on the basis of the recognized life pattern of the user, and match the generated unique attribute with the user certification information, and store the unique attribute in the attribute DB 23. Then, the server 30 may perform repetitive analysis according to the date and time and the place of each action plan matched with the user certification information stored in the action DB 21, and recognize the life pattern of the user through such repetitive analysis, and estimate and generate the unique attribute of the user on the basis of the recognized life pattern. [0069] After S110, the server 30 analyzes the action plans, and recognizes the life pattern of the user corresponding to the user certification information, and estimates and generates the unique attribute of the user on the basis of the recognized life pattern of the user, and matches the unique attribute with the user certification information, and stores the unique attribute in the attribute DB 23 of the DB group 20 (S220).
Hamoui 2008/0059300 [0039] Upon identifying such a group of matching ads based on site identifiers, other information associated with the mobile device for which an ad is to be provided that is included with an ad request may be matched against targeting parameters associated with each of the ads in the group of matching ads to filter the group of matching ads. For example, information associated with the geographic region, carrier, and/or device description of the mobile device which can be determined at the ad provider from the IP address and/or user agent of the mobile device provided with an ad request may be compared against corresponding targeting parameters specified for the ads included in the group of matching ads if available. For instance, if an ad in the group of matching ads is targeted for Asia but the geographic region associated with the mobile device as determined from its IP address is North America, the ad targeted for Asia is filtered out from the group of matching ads. Other information such as demographic information that is supplied by a publisher with an ad request may be similarly matched against corresponding targeting parameters of the ads, if available, to further filter the ads. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: Yang et al. 2017/0011422; in view of Linstedt 2002/0161778.
Regarding Claim 1. (Currently Amended) Yang et al. 2017/0011422 teaches A user attribute estimation system based on an IP address (Yang et al. 2017/0011422 [0044 – IP address] In addition, when acquiring the identification data 100, the IP address of the terminal which sent the identification data 100, data related to the internet connection environment, and location data via GPS may also be acquired and stored. In this way, it is possible to perform tracking of each terminal when tracking an individual. Recently, since an individual often accesses different sites using different terminals and uses different terminals for different situations, it is possible to more accurately track the activity of an individual in order to be able to understand variation in the activity patterns of each terminal. In addition, it is possible to provide more appropriate adverts to a user terminal by more accurately tracking the activity of an individual. [0054 – IP address] Data related to the activity of a user is acquired and stored by an activity data acquisition part 104. As a method for implementing this, history may be acquired by creating a session database and storing in an ID acquisition part. A method is also possible in which identification of a user (ID, IP address, one-time ID) is acquired from a HTFP header etc sent from a user terminal and stored. It is also possible to use other known methods (TCP /IP technology etc). [0074 – estimates an attribute] A SNS ID is sent to a SNS server from a user terminal. The SNS server authenticates the ID and sends identification data to a data processing device. In this way the data processing device acquires identification data. Activity data (URL) related to Web site browsing etc is sent to the SNS server. The SNS server sends the URL to the data processing device and the data processing device stores the URL. At this time, the activity data and identification data may be correlated in the SNS server or a Web server or correlated in the data processing device as explained above. A prediction part of the data processing device estimates an attribute based on the correlated activity history data. An advert provision part selects an advert based on the estimated attribute and the advert is displayed in a terminal.), comprising: an IP address attribute information acquisition unit that acquires IP address attribute information (Yang et al. 2017/0011422 [0074 - attributes] A SNS ID is sent to a SNS server from a user terminal. The SNS server authenticates the ID and sends identification data to a data processing device. In this way the data processing device acquires identification data. Activity data (URL) related to Web site browsing etc is sent to the SNS server. The SNS server sends the URL to the data processing device and the data processing device stores the URL. At this time, the activity data and identification data may be correlated in the SNS server or a Web server or correlated in the data processing device as explained above. A prediction part of the data processing device estimates an attribute based on the correlated activity history data. An advert provision part selects an advert based on the estimated attribute and the advert is displayed in a terminal.), in which an IP address is associated with attribute information specifiable based on the IP address, from a first database in which the IP address attribute information is stored as history information together with date and time information (Yang et al. 2017/0011422 [0057 – activity history data storage… time] The activity history of a user is acquired by the history data acquisition part 104 of the tracking server and stored by an activity history data storage part 106. Data related to the activity history of a user to be acquired by the history data acquisition part 104 includes the browsing time of a user, length of browsing time, details of the browsed content and categories of the browsed content. The saved history data can be output by a history data output part 107 and read.); a user identifier attribute information acquisition unit that acquires user identifier attribute information, in which a user identifier acquired when a user terminal accesses a website is associated with an IP address and browsing related information acquired through access to the website, from a second database in which the user identifier attribute information is stored as history information together with date and time information (Yang et al. 2017/0011422 [0004 – user ID] In this tracking technique, a method is adopted whereby the provider of a Web site correlates data (cookie for example) with a user ID and temporarily writes and stores the data (cookie for example) in the computer of the visitor through the Web browser. [0005 – user attributes and time] It is possible to store data specified on the Web site side in advance in the cookie and it is possible to record in advance the identity or data related to attributes of a user or the last time the site was visited in the cookie.); 
Yang et al. 2017/0011422 may not expressly disclose the following features (data migration and data integration), however, Linstedt 2002/0161778 teaches a database integration unit that integrates history information of the IP address attribute information acquired by the IP address attribute information acquisition unit and history information of the user identifier attribute information acquired by the user identifier attribute information acquisition unit into a third database by using the IP address and the date and time information as a key (Linstedt 2002/0161778 [Abstract - data migration and data integration; see also information in table between paragraphs 0046-0047] A data migration, data integration, data warehousing, and business intelligence system including a data storage model is provided that allows a business to effectively utilize its data to make business decisions. The system can be designed to include a number of data storage units including a data dock, a staging area, a data vault, a data mart, a data collection area, a metrics repository, and a metadata repository. Data received from a number of source systems moves through the data storage units and is processed along the way by a number of process areas including a profiling process area, a cleansing process area, a data loading process area, a business rules and integration process area, a propagation, aggregation and subject area breakout process area, and a business intelligence and decision support systems process area. Movement of the data is performed by metagates. The processed data is then received by corporate portals for use in making business decisions. The system may be implemented by an implementation team made up of members including a project manager, a business analyst, a system architect, a data modeler/data architect, a data migration expert, a DSS/OLAP expert, a data profiler/cleanser, and a trainer.); and
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yang et al. 2017/0011422 to include the data migration and data integration features as taught by Linstedt 2002/0161778. One of ordinary skill in the art would have been motivated to do so in order to combine and integrate disparate data sources so as to bring greater meaning and usefulness as a combined/integrated data source which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Yang et al. 2017/0011422 further teaches a user attribute estimation unit that estimates an attribute of the user based on information stored in the third database obtained by the integration of the database integration unit (Yang et al. 2017/0011422 [0017 – attribute estimation] In one embodiment of the present invention, a prediction part configured to estimate attributes of a user and an attribute data output part configured to output data related to the attributes may be further included by using at least the activity history data. [0026] In one embodiment of the present invention, attributes of a user may be estimated and data related to the attributes may be output by using at least the activity history data. ).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: Yang et al. 2017/0011422; in view of Linstedt 2002/0161778; in further view of Moloney 2010/0122305.
Regarding Claim 2. (Original) Yang et al. 2017/0011422 further teaches The user attribute estimation system based on an IP address according to claim 1, wherein the IP address attribute information (Yang et al. 2017/0011422 [0044; 0047; 0054 – IP address information]) acquisition unit acquires region information indicating a region of the user (Yang et al. 2017/0011422 [0044; 0047 - location data]) terminal using the IP address, as attribute information specifiable based on the IP address, from the first database, and the user attribute estimation unit estimates a residence region of the user corresponding to the user identifier (Yang et al. 2017/0011422 [0041; 0058 – user id or user identifier]) based on the region information acquired from the first database and the user identifier acquired from the second database among the pieces of information stored in the third database obtained by the integration of the database integration unit.
Yang et al. 2017/0011422 may not expressly disclose the following features (estimating a region of residence of a user), however, Moloney 2010/0122305 teaches estimates a residence region of the user corresponding to the user identifier based on the region information acquired from the first database and the user identifier acquired from the second database among the pieces of information stored in the third database obtained by the integration of the database integration unit (Moloney 2010/0122305 [0090 – IP address indicates geographical region of a user] In another example embodiment, the stream packaging module 1030 queries an advertisement server 1060 (e.g., across a network such as the Internet) to determine which commercials or advertisements should be inserted into the content stream. In this manner, the stream packaging module 1030 can provide information that is specific to the user (i.e., user data 1035) to the advertisement server 1060. Information specific to a user can include, for example, geographical data, prior viewing history such as which types/categories of content a user has previously requested for viewing, information personal to the user such as age, sex, and the like, as well as other attributes suitable for selecting commercials and/or advertisements for a targeted advertising campaign. Assume for the example embodiment of FIG. 10 that the user data 1035 contains proximity parameters (e.g., IP address) that indicate a geographic region in which the end user 1050 is located (i.e., Region A). With the user data 1035, the advertisement server 1060 provides the content delivery manager 1015 with a commercial and/or advertisement targeted to end user's 1055 geographic region (i.e., Region A). As such, the targeted commercial and/or advertisement would be inserted into the content stream at stream delivery module 1040 for delivery to end user 1055 via content delivery network 1045.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yang et al. 2017/0011422 to include the estimating a region of residence of a user features as taught by Moloney 2010/0122305. One of ordinary skill in the art would have been motivated to do so in order to leverage known information (i.e., IP address) to estimate a geographic location using known technologies which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Yang et al. 2017/0011422; in view of Linstedt 2002/0161778; in further view of Kumar et al. US 9,952,738.
Regarding Claim 3. (Original) Yang et al. 2017/0011422 further teaches The user attribute estimation system based on an IP address according to claim 1, wherein the IP address attribute information (Yang et al. 2017/0011422 [0044; 0047; 0054 – IP address information]) acquisition unit acquires organization information indicating an organization that owns the user terminal using the IP address, as attribute information specifiable based on the IP address (Yang et al. 2017/0011422 [0044; 0047; 0054 – IP address information]), from the first database, and the user attribute estimation unit estimates an organization to which the user belongs corresponding to the user identifier based on the organization information acquired from the first database and the user identifier (Yang et al. 2017/0011422 [0041; 0058 – user id or user identifier]) acquired from the second database among the pieces of information stored in the third database obtained by the integration of the database integration unit.
Yang et al. 2017/0011422 may not expressly disclose the following features (estimating an organization to which a user belongs based upon IP address), however, Kumar et al. US 9,952,738 teaches acquires organization information indicating an organization that owns the user terminal using the IP address (Kumar et al. US 9,952,738 [Claim 1 - business organization that the user belongs to is determined based on an Internet Protocol (IP) address] 1. A method comprising: determining a content type in response to a user accessing a webpage and further based on a user attribute, wherein the user attribute is related to a business organization and a department that the user belongs to, wherein the user attributes comprises location of the user, web browsing history of the user, a size of the business organization, location of the business organization, and social networking information associated with the user, and wherein the user attribute is further based on a user selection of information related to a hyperlink on the webpage, and wherein the business organization that the user belongs to is determined based on an Internet Protocol (IP) address used by the user to access the webpage; determining relevant content to be displayed based on the determined content type, wherein the relevant content comprises an event related to the business organization, a news article related to the business organization, a person related to the business organization, a group related to the business organization, and an industry sector related to the business organization; and transmitting webpage data including the relevant content for rendering on a device as a graphical user interface (GUI), wherein the webpage data includes a GUI component configured to display the relevant content, and wherein the GUI component has a first size and is configured to display a portion of the relevant content, and wherein the GUI component changes size from the first size to a second size and displays more detail related to the relevant content in comparison to the portion of the relevant content, wherein the change in size is in response to a user selection of the GUI component, wherein the GUI component includes a user selectable component comprising a link to a webpage, an icon for download or upload data, an icon for rendering non-textual information, and a form to receive information from the user, wherein the GUI component maintains displaying the relevant content, for a predetermined period of time, independent of a change in other content displayed in the webpage; and wherein the relevant content and the other content are different.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yang et al. 2017/0011422 to include the estimating an organization to which a user belongs based upon IP address features as taught by Kumar et al. US 9,952,738. One of ordinary skill in the art would have been motivated to do so in order to leverage known information (i.e., IP address) to estimate a relationship (i.e., organizational association) using known technologies which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claims 4-9 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Regarding Claim 4. (Original) The user attribute estimation system based on an IP address according to claim 3, wherein the user identifier attribute information acquisition unit acquires location information of the accessed website as the browsing related information of the user acquired through access to the website, and
the user attribute estimation unit estimates an organization and an occupation to which the user belongs corresponding to the user identifier based on the organization information acquired from the first database and the user identifier and content information of the website specified based on the location information of the website, which are acquired from the second database, among the pieces of information stored in the third database obtained by the integration of the database integration unit.
Claim 4 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Regarding Claim 5. (Original) The user attribute estimation system based on an IP address according to claim 3, wherein the user identifier attribute information acquisition unit acquires location information of the accessed website as the browsing related information of the user acquired through access to the website, and
the user attribute estimation unit estimates an organization and a department to which the user belongs corresponding to the user identifier based on the organization information acquired from the first database and the user identifier and an occupation specified based on the location information of the website, which are acquired from the second database, among the pieces of information stored in the third database obtained by the integration of the database integration unit.
Claim 5 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Regarding Claim 6. (Original) The user attribute estimation system based on an IP address according to claim 1, wherein the IP address attribute information acquisition unit acquires connection location information indicating a connection location of the user terminal, in which the IP address is used, connected to a communication network, as attribute information specifiable based on the IP address, from the first database, and
the user attribute estimation unit estimates an action situation of the user corresponding to the user identifier based on the connection location information acquired from the first database and the user identifier acquired from the second database among the pieces of information stored in the third database obtained by the integration of the database integration unit.
Claim 6 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Regarding Claim 7. (Currently Amended) The user attribute estimation system based on an IP address according to claim 6, wherein the IP address attribute information acquisition unit further acquires region information indicating a region of the user terminal using the IP address, as attribute information specifiable based on the IP address, from the first database,
the user attribute estimation unit further estimates a residence region of the user corresponding to the user identifier based on the region information acquired from the first
database and the user identifier acquired from the second database among the pieces of information stored in the third database obtained by the integration of the database integration unit, and
the user attribute estimation unit estimates the action situation of the user corresponding to the user identifier based on the region information acquired from the first database, reliability information indicating reliability of estimation of the residence region, and the user identifier acquired from the second database among the pieces of information stored in the third database obtained by the integration of the database integration unit.
Claim 7 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Regarding Claim 8. (Original) The user attribute estimation system based on an IP address according to claim 2, wherein the user identifier attribute information acquisition unit acquires access location information detected by a location detection apparatus provided in the user terminal using the IP address when the user terminal accesses the website, as browsing related information acquired through access to the website, from the second database, and
the user attribute estimation unit estimates the residence region of the user corresponding to the user identifier based on the region information acquired from the first database and the user identifier acquired from the second database among the pieces of information stored in the third database obtained by the integration of the database integration unit, and estimates the residence region of the user corresponding to the user identifier based on the user identifier and the access location information acquired from the second database.
Claim 8 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Regarding Claim 9. (Original) The user attribute estimation system based on an IP address according to claim 8, wherein the user attribute estimation unit calculates a reliability indicating reliability of estimation of the residence region of the user estimated using the region information acquired from the first database, and
an information updating unit that updates the region information stored in the first database according to the residence region of the user estimated using the access location information acquired from the second database in a case where the reliability calculated by the user attribute estimation unit satisfies predetermined conditions is further provided.
Claim 9 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.